DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note:
D1: 3GPP TS 24.501 v15.0.0. 3GPP; TSGCNT; NAS protocol for 5GS; Stage 3 (Release 15) 15 June 2018
D2: 3GPP TS 33.501 v15.1.0. 3GPP; TSGSSA; Security architecture and procedures for 5G system (Release 15). 21 June 2018


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.

Regarding Claim 1, 6, 11, 14
D1 discloses a method of performing communication by a UE in a wireless communication system,

the method comprising:

transmitting a registration request message to a network node (See p.(62, 63, 209, 210); a UE sends the REGISTRATION REQUEST message to an AMF);

receiving an authentication request message  (See D1, p. 78; the AMF sends an AUTHENTICATION REQUEST message to the UE)  including information on a security-related capability from the network node (See D1; p.78; a reliable transport EAP-request message from the network to the UE);

transmitting a first message (See D1, p.79; the UE responds with a SECURITY MODE COMPLETE message in response to the authentication request (See D1, p. 78; the AMF sends an AUTHENTICATION REQUEST message to the UE);

receiving a security mode command message from the network node (See  D1; p.30; the AMF sends a SECURITY MODE COMMAND message to the UE); and

transmitting a security mode complete message to the network node (See
D1; p. 30); the UE responds with a SECURITY MODE COMPLETE message) 
in response to the security mode command message (See  D1; p.30; the AMF sends a SECURITY MODE COMMAND message to the UE); 

               wherein the information on the security-related capability (See D1; p.285; UE security capability information element is used by a network) 
includes information on a security-related capability between the UE and the network node (See D1: p. 285; to indicate which security algorithms are
supported by the UE in N1 mode and S1 mode for the NAS security as well as which security algorithms are supported over NR and E-UTRA for AS security).


But D1 fails to explicitly recite
verifying a security-related capability based on the authentication request message;

However in an analogous art,
D2 teaches that a UE verifies, in an initial NAS message,  the NAS Security Mode Command message, which includes checking whether the UE security capabilities sent by the AMF match the ones stored in the UE (See D2, p.52, 53, and 57; and figure 6.4.6-1)

D1 and D2 are analogous art because they all pertain to wireless network specification registration procedure in 5G and 4G version. D1 teaches about a registration procedure where security feature is exchanged between nodes. D2 teaches a UE verifies, in an initial NAS message,  the NAS Security Mode
Command message, which includes checking whether the UE security capabilities sent by the AMF match the ones stored in the UE. D1 could use D2 features in term of verifying security capabilities sent from AMF in term of compatibility with UE before accepting features. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine D1 and D2 as to obtain an efficient system registration procedure. 


Regarding Claim 2, 7
D1 and D2 teach all the features with respect to Claim 1, 6 and D1 further teaches 
               wherein the transmitting of the first message in response to the
authentication request message comprises 

transmitting an authentication response message when the verifying is successful) (See (D1: p. 79; and figure 5.4.1.2.4.2.1); UE sends the AUTHENTICATION RESPONSE message to the AMF).


Regarding Claim 3, 8, 12
D1 and D2 teach all the features with respect to Claim 1, 6, 11 and D1 further teaches 
              wherein the transmitting of the first message in response to the
authentication request message comprises 

transmitting an authentication failure message when the verifying fails (See D1: p. 82; UE sends, to the network, an AUTHENTICATION FAILURE message
indicating the reason for the failure).


Regarding Claim 4, 9, 13
D1 and D2 teach all the features with respect to Claim 1, 6, 11 and D2 further teaches 
               wherein the information on the security-related capability
includes 
information on a security key generation capability (See D2: p.73: the UE computes a horizontally derived Kamf by using a current 5G NAS security context identified by the ngKSI, and assigns the ngKSI included in the NASC to the ngKSI of the newly derived Kamf) 


Regarding Claim 5, 10
D1 and D2 teach all the features with respect to Claim 1, 6 and D1 further teaches 
wherein the network node is an Access and mobility Management Function (AMF) (See D1: p.(62, 63, and 209); the UE sends the REGISTRATION REQUEST message to the AMF).




Regarding Claim 15, 
D1 and D2 teach all the features with respect to Claim 14 and further teaches 
(See (D1: p. 79; and figure 5.4.1.2.4.2.1); UE sends the AUTHENTICATION RESPONSE message to the AMF)
when the UE succeeds in the verification (See D2, p.52, 53, and 57; and figure 6.4.6-1); for verification features)

and includes an authentication failure message (See D1: p. 82; UE sends, to the network, an AUTHENTICATION FAILURE message
indicating the reason for the failure).

when the UE fails in the verification (See D2, p.52, 53, and 57; and figure 6.4.6-1); for verification features), and 
the information on the security-related capability includes information on a security key generation capability  (See D2: p.73: the UE computes a horizontally derived Kamf by using a current 5G NAS security context identified by the ngKSI, and assigns the ngKSI included in the NASC to the ngKSI of the newly derived Kamf).




Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646